Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2022,  09/16/2021, 04/06/2021, 03/11/2021 and 07/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heagermarck (US 20160302638) in view of Williams (US 20180361583).

For claim 1, Heagermarck teaches: A moving robot (Abstract, disclosing a robotic cleaning device and a propulsion system configured to move the robotic cleaning device) comprising:

a driving wheel configured to move a main body of the moving robot ([0076], disclosing two coaxial driving wheels 36, 38, arranged on the two ends of the drive shaft 40);

a suction unit configured to suck foreign matter around the main body ([0073], disclosing a cleaning member of the robotic cleaning device 1A, 1B, said cleaning member further comprising a suction fan or the like connected to the opening 10);

a lidar sensor configured to acquire sensing data regarding terrain outside of the main body ([0015], disclosing obstacle detecting device may be in the form of a 3D sensor system, which 3D sensor system may be a laser scanner, a camera in combination with line lasers, a radar, etc.);

a memory configured to store node data for at least one node corresponding to at least one respective location (Abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data, the cleaning pattern including at least one spiral pattern having an outer periphery. Positional data is node data and as it is recorded, a memory is necessary to record it); and

a controller (Abstract, disclosing a processing unit. And [0014], disclosing processing unit being arranged to control the driving motor to move across the area to be cleaned) configured to:

determine whether at least one open movement direction is included among a plurality of movement directions from the main body based on the sensing data of the lidar sensor and the node data ([0015], disclosing obstacle detecting device may be in the form of a 3D sensor system, which 3D sensor system may be a laser scanner, a camera in combination with line lasers, a radar, etc. And [0003], disclosing t is desirable to use robots with an autonomous behavior such that they freely can move around a space without colliding with possible obstacles. [0053-0054], disclosing additional step of recognizing obstacles within the area, recording said obstacles and placing them in the positional data and defining a cleaning pattern based on the generated positional data comprising the recorded obstacles. And the obstacles, which are preferably fixed obstacles, may be recorded and considered in the cleaning method. This may further enhance the quality of the cleaning process. Therefore obstacle information is stored and utilized to determine whether position of obstacle is navigable or not i.e. direction is included among a plurality of movement directions),

when the at least one open movement direction is included among the plurality of movement directions from the main body, generate a new node in the node data and add the generated node to a node group, and select one of the at least one open movement directions as a movement direction in which the main body moves ([0017], disclosing positional data may comprise position information of the robotic cleaning device itself and/or mapping information derived from the area to be cleaned. The positional data may be a map, a layout or a floor plan of parts or all of the area to be cleaned. And [0088], disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. Alternatively this may be done by positioning the robotic cleaning device 1A, 1B centrally in the area 28A and then by the positioning system 4 rotating, recording and storing area 28A information. Out of the stored positional data the processing unit 20 may be configured to produce a map, a layout or a floor plan. Therefore it identifies navigable and non-navigable space and stores information in a map. Abstract, disclosing robotic cleaning device may further include a positioning system having an obstacle detecting device configured to detect obstacles and a processing unit. The obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data, the cleaning pattern including at least one spiral pattern having an outer periphery. Therefore collection of positional data about obstacle(s) and free navigable space is node groups), 

when the at least one open movement direction is not included among the plurality of movement directions from the main body, control the driving wheel so that the main body travels an area corresponding to the node group, and activate the suction unit when the main body travels in the area corresponding to the node group ([0043], disclosing case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. Abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. [0043], disclosing in case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. As cleaning pattern is adapted according to presence of obstacles, it necessarily travels to area of the obstacles to and performs cleaning i.e. activate suction unit. [0100] and fig. 8, disclosing obstacles 34 and cleaning patterns 27F, 27F’ and 27F``. As the cleaning patterns do not pass through obstacles 28, thus cleaning robot moves to navigable node group and performs cleaning), 

initialize the node group when the main body completes travel of the area corresponding to the node group ([0097-0100] and fig. 7-8, disclosing different work areas that require different cleaning patterns. [0014], disclosing processing unit being arranged to control the driving motor to move across the area to be cleaned, the positioning system may be configured to record positional data for example via the obstacle detecting device, whereby the processing unit is configured to generate a cleaning pattern from said positional data. Therefore when robot cleaner is at a particular node group, it utilizes positional data of that node group in order to adapt to appropriate cleaning pattern as well as record information about obstacles. Node group i.e. memory addresses pertaining to information stored about that very region is initialized to be accessed as well as to be updated with new information),

when one or more nodes to be updated are included among the at least one node, based on the node data, control the driving wheel so that the moving robot moves to one of the nodes to be updated, and complete generation of a map representing the at least one node, based on the node data, when the one or more nodes to be updated are not included among the at least one node ([0088], disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. Therefore each time a new obstacle is encountered, map will be updated and vice versa. Furthermore as robot follows periphery of area to generate map, it updates the map as it travels).

Examiner acknowledges that Heagermarck teaches of plurality of sensors for obstacle detection ([0015], disclosing obstacle detecting device may be in the form of a 3D sensor system, which 3D sensor system may be a laser scanner, a camera in combination with line lasers, a radar, etc.), but does not explicitly teach a LIDAR).

Williams teaches of a cleaning robot that uses a LIDAR (Abstract, disclosing a robotic device. [0044], disclosing an indoor floor cleaning application one module may be for vacuuming. [0062], disclosing imaging system of the robotic platform 100 may incorporate a 3D LIDAR radar system and/or stereoscopic imaging system (e.g., 2D LIDAR or stereo cameras). As described more fully herein, an imaging system (e.g., with a LIDAR, vision sensor, stereoscopic imaging system, imaging systems utilizing time-of-flight or structured light algorithms, and the like) may be used. And  the imaging system may be used to dynamically update an existing map, to perform localization, to perform pose estimation, to perform object and/or obstacle detection, to perform and verify obstacle mitigation, and the like).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Heagermarck to utilize a LIDAR in imaging system as taught by Williams to dynamically update an existing map, to perform localization.
Claim 11 recites same limitations as of claim 1, hence is also rejected under same basis. With respect to line 6 of claim, Heagermarck teaches:  “traveling in one of the open movement directions as a movement direction in which a main body of the moving robot moves or traveling an area corresponding to the node group when the open movement direction is included in the plurality of directions” ([0043], disclosing case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. Abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. [0043], disclosing in case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. As cleaning pattern is adapted according to presence of obstacles, it necessarily travels to area of the obstacles to and performs cleaning i.e. activate suction unit. [0100] and fig. 8, disclosing obstacles 34 and cleaning patterns 27F, 27F’ and 27F``. Cleaning patterns are node groups of traversable space i.e. open movement direction is included in the plurality of directions)

For claim 2, modified Heagermarck teaches: The moving robot of claim 1, wherein the controller is configured to:

determine a first subset of the plurality of directions in which the moving robot is able to travel, determine a second subset of the plurality of directions in which the moving robot has not previously traveled determine ones of the plurality of movement directions that are included in the first subset and the second subset as the at least one open movement direction ([0020], disclosing a cleaning process may further enhance efficiency since the robotic cleaning device is planning the cleaning process properly and false moves or inefficiencies, such as double cleaning of regions or overlapping strokes, may be reduced to a minimum. Abstract, disclosing to generate a cleaning pattern from the positional data, the cleaning pattern including at least one spiral pattern having an outer periphery. The spiral pattern is arranged so that the robotic cleaning device spirals inwards from the outer periphery towards a center of the spiral pattern, and the brush faces the outer periphery while the robotic cleaning device follows the spiral pattern. [0100] and figure 8, disclosing a pattern 27F and obstacle 34. Therefore robotic cleaning device determines positions that it can navigate to i.e. all the obstacle free positions and further determines positions that it has not cleaned before).
Claim 12 recites same limitations as of claim 2, hence is also rejected under same basis.

For claim 20, modified Heagermarck teaches: The method of claim 11, further comprising:
extracting a feature from an image of a region at an exterior of the moving robot ([0016-0017], disclosing 3D sensor system may comprise a camera device configured to record images of a vicinity of the robotic cleaning device and a first and second vertical line lasers arranged to illuminate said vicinity of the robotic cleaning device. The processing unit may be configured to derive the positional data from the recorded images. Positional data may comprise position information of the robotic cleaning device itself and/or mapping information derived from the area to be cleaned. The positional data may be a map, a layout or a floor plan of parts or all of the area to be cleaned. As a map is produced through. As images are recorded and a map is generated based on recorded images, feature data to identify obstacles and other objects is necessary to produce an accurate map);

mapping the extracted feature to the map ([0016-0017], disclosing 3D sensor system may comprise a camera device configured to record images of a vicinity of the robotic cleaning device and a first and second vertical line lasers arranged to illuminate said vicinity of the robotic cleaning device. The processing unit may be configured to derive the positional data from the recorded images. Positional data may comprise position information of the robotic cleaning device itself and/or mapping information derived from the area to be cleaned); and

determining a position of the moving robot based on the feature mapped to the map ([0016-0017], disclosing 3D sensor system may comprise a camera device configured to record images of a vicinity of the robotic cleaning device and a first and second vertical line lasers arranged to illuminate said vicinity of the robotic cleaning device. The processing unit may be configured to derive the positional data from the recorded images. Positional data may comprise position information of the robotic cleaning device itself and/or mapping information derived from the area to be cleaned.

Examiner acknowledges that Heagermarck does not explicitly disclose extracting feature from acquired image.

Therefore, in the alternative, Williams teaches extracting feature to generate task area map ([0047], disclosing maps may provide for 2D-based service area layouts and features, such as dimensions of the area, surface characteristics, objects permanently present in the area, objects transient through the space, entrance and exit locations for servicing the area, and the like, enabling navigation and planning through the service area.  [0170], disclosing robotic platform 100's long-term learning facility may allow the robotic platform 100 to learn new features of a service area so that it adjusts to the new conditions as normal, such as through changing the location of the object within the service area mapping so that the object is no longer considered an ‘obstacle’, but rather as an anticipated mapped object within the service area).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Heagermarck to extract feature information as taught by Williams to enable navigation and planning through the service area and adjust to new conditions.

Claims 3-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heagermarck in view of Williams and Vicenti (US 20170239813)

For claim 3, modified Heagermarck teaches : The moving robot of claim 2, wherein the node data include a data value for each of the plurality of movement directions, with respect to each of the at least one node ([0017], disclosing positional data may comprise position information of the robotic cleaning device itself and/or mapping information derived from the area to be cleaned. The positional data may be a map, a layout or a floor plan of parts or all of the area to be cleaned. [0100] and figure 8, disclosing cleaning pattern, for cleaning. Cleaning pattern is based on map contains information about area to be cleaned. Abstract, disclosing robotic cleaning device may further include a positioning system having an obstacle detecting device configured to detect obstacles and a processing unit. The obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data, the cleaning pattern including at least one spiral pattern having an outer periphery. As shown in figure 8, cleaning pattern has direction information, and it is derived from stored map information).

Modified Heagermarck does not teach data to include node coordinates.

Vicenti teaches saving coordinate data for nodes ([0051], disclosing the robot 100 estimates its pose using the pose module 198a, the controller 190 determines and saves the grid coordinates of the robot 100 during its motion. The controller 190 further associates an uncertainty value with each pose. Each cell in the occupancy grid can be assigned a value indicating whether the cell is understood to be NON-TRAVERSABLE floor space and TRAVERSABLE floor space. Each cell of the grid can be assigned (x,y) coordinates based on a chosen origin (0,0) cell in the environment. Each grid coordinate is a node).

As the cleaner works on floor of work area, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Heagermarck to data to include node coordinates as taught by Vicenti to the controller 190 to generate a 2D grid of cells of the floor.
Claim 13 recites same limitations as of claim 3, hence is also rejected under same basis.

For claim 4, modified Heagermarck teaches: 4. The moving robot of claim 3, wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction or a third data value indicating that another node is positioned in the movement direction from the node. ([0100] and figure 8, disclosing obstacle 34, and cleaning pattern 27F with movement directions. And abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. Therefore the map includes information indicating that the movement direction is an open movement direction i.e. no obstacle, indicating that the moving robot is unable to travel from the node i.e. obstacle/wall and indicating that another node is positioned in the movement direction i.e. obstacle/wall/traversable area is nearby).
Claim 14 recites same limitations as of claim 4, hence is also rejected under same basis.

For claim 5, modified Heagermarck teaches: The moving robot of claim 4, wherein the controller is configured to:

determine whether one of the movement directions is the travel direction of the moving robot and corresponds to one of the at least one open movement direction (abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data, and [0100] and figure 8, disclosing pattern 27F. Pattern illustrates travel direction and is on open movement direction i.e. traversable space)

generate the new node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction (abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data, and [0100] and figure 8, disclosing pattern 27F. Pattern illustrates travel direction and is on open movement direction i.e. traversable space. Furthermore is discloses obstacle 34 and pattern is away from obstacle. Therefore obstacle is non traversable, furthermore [0088], disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. Therefore each time a new obstacle is encountered, map will be updated i.e. new node indicating an obstacle is recorded because movement is not possible). 
Claim 15 recites same limitations as of claim 5, hence is also rejected under same basis.

For claim 6, modified Heagermarck teaches: The moving robot of claim 5, wherein the controller is configured to:
determine whether only the one movement direction that is the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction, control the driving wheel so that the moving robot moves in the travel direction without generating a new node, when only the one of the movement directions that is the travel direction corresponds to the at least one open movement direction ([0088] and figure 4, disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. As it continues to travel forward in straight line, it does not need to store obstacle information hence no new node is generated.), and

generate the new node, when two or more of the movement directions including the one movement direction that is the travel direction correspond to the at least one open movement direction ([0088] and figure 4, disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. When it encounters an obstacle or wall, it necessarily changes movement direction and stores obstacle information i.e. generate a new node. Abstract, disclosing  robotic cleaning device may further include a positioning system having an obstacle detecting device configured to detect obstacles and a processing unit. The obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data).
Claim 16 recites same limitations as of claim 6, hence is also rejected under same basis.

For claim 7, modified Heagermarck teaches: The moving robot of claim 6, wherein the controller is configured to update the data values for the plurality of movement directions of each of the at least one node included in the node data when generating the new node (Abstract, disclosing  robotic cleaning device may further include a positioning system having an obstacle detecting device configured to detect obstacles and a processing unit. The obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. Figure 8 and [0100], disclosing cleaning pattern around obstacle 34, therefore plurality of movement directions i.e. cleaning pattern are stored with respect to detected obstacle. Furthermore each time a new obstacle is detected, cleaning pattern is adjusted accordingly, hence movement directions data values are updated).
Claim 17 recites same limitations as of claim 7, hence is also rejected under same basis.

For claim 8, modified Heagermarck teaches: The moving robot of claim 7, wherein the controller is configured to determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated ([0100] and figure 8, disclosing obstacle 34, and cleaning pattern 27F with movement directions. And abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. Therefore the map includes information indicating that the movement direction is an open movement direction i.e. no obstacle, indicating that the moving robot is unable to travel from the node i.e. obstacle/wall and indicating that another node is positioned in the movement direction i.e. obstacle/wall/traversable area is nearby. Abstract, disclosing  robotic cleaning device may further include a positioning system having an obstacle detecting device configured to detect obstacles and a processing unit. The obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. Therefore when an obstacle on cleaning pattern is detected or when a non traversable space is identified, its data value is updated accordingly).
Claim 18 recites same limitations as of claim 8, hence is also rejected under same basis.

For claim 9, modified Heagermarck teaches: The moving robot of claim 8, wherein the controller is configured to:
determine a node positioned in a shortest distance from a current position of the moving robot, among nodes that need to be updated, based on the node data, and control the driving wheel so that the moving robot moves to the node positioned in the shortest distance from the current position of the moving robot among the nodes to be updated ([0088] and figure 4, disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. As figure 4 shows that movement direction is in straight lines, therefore robotic device traverses shortest distance from current position to next position to generate positional data).
Claim 19 recites same limitations as of claim 9, hence is also rejected under same basis.

For claim 10, modified Heagermarck teaches: The moving robot of claim 9, further comprising least one camera configured to acquire an image outside of the main body ([0016], disclosing 3D sensor system may comprise a camera device configured to record images of a vicinity of the robotic cleaning device and a first and second vertical line lasers arranged to illuminate said vicinity of the robotic cleaning device. The processing unit may be configured to derive the positional data from the recorded images), wherein the controller is configured to:
extract feature from the image acquired through the camera, map the extracted feature to the map, and determine a position of the moving robot based on the feature mapped to the map ([0088], disclosing positioning the robotic cleaning device 1A, 1B centrally in the area 28A and then by the positioning system 4 rotating, recording and storing area 28A information. Out of the stored positional data the processing unit 20 may be configured to produce a map, a layout or a floor plan. From the map, layout or floor plan, the processing unit 20 may derive and generate the cleaning pattern 26A. And [0016-0017], disclosing 3D sensor system may comprise a camera device configured to record images of a vicinity of the robotic cleaning device and a first and second vertical line lasers arranged to illuminate said vicinity of the robotic cleaning device. The processing unit may be configured to derive the positional data from the recorded images. Positional data may comprise position information of the robotic cleaning device itself and/or mapping information derived from the area to be cleaned. The positional data may be a map, a layout or a floor plan of parts or all of the area to be cleaned. As a map is produced through. As images are recorded and a map is generated based on recorded images, feature data to identify obstacles and other objects is necessary to produce an accurate map).

Examiner acknowledges that Heagermarck does not explicitly disclose extracting feature from acquired image.

Therefore, in the alternative, Williams teaches extracting feature to generate task area map ([0047], disclosing maps may provide for 2D-based service area layouts and features, such as dimensions of the area, surface characteristics, objects permanently present in the area, objects transient through the space, entrance and exit locations for servicing the area, and the like, enabling navigation and planning through the service area.  [0170], disclosing robotic platform 100's long-term learning facility may allow the robotic platform 100 to learn new features of a service area so that it adjusts to the new conditions as normal, such as through changing the location of the object within the service area mapping so that the object is no longer considered an ‘obstacle’, but rather as an anticipated mapped object within the service area).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Heagermarck to extract feature information as taught by Williams to enable navigation and planning through the service area and adjust to new conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/921,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Reference Application: 16/921,167
Instant Application: 16/925,798
Claim 1:
A moving robot comprising: a driving wheel configured to move a main body of the moving robot; 
a lidar sensor configured to acquire sensing data regarding terrain outside of the main body; 

a memory configured to store node data for at least one node; and 


a controller configured to: determine whether at least one open movement direction is present among a plurality of movement directions from the main body, based on the sensing data of the lidar sensor and the node data, generate a new node in the node data when the at least one open movement direction are present, select one of the at least one open movement direction as a traveling direction in which the driving wheel moves the main body, determine whether one or more nodes be updated are present among the at least one node, based on the node data, when the at least one open movement direction is not present, control, when the one or more nodes to be updated are present, the riving wheel so that the main body moves to one of the nodes to be updated, and complete generation of a map including the at least one node, based on the node data, when the one or more nodes to be updated are not present.



Claim 1:
A moving robot comprising: a driving wheel configured to move a main body of the moving robot; 

a lidar sensor configured to acquire sensing data regarding terrain outside of the main body; 

a memory configured to store node data for at least one node corresponding to at least one respective location; and 

a controller configured to: determine whether at least one open movement direction is included among a plurality of movement directions from the main body based on the sensing data of the lidar sensor and the node data, when the at least one open movement direction is included among the plurality of movement directions from the main body, generate a new node in the node data and add the generated node to a node group, and select one of the at least one open movement directions as a movement direction in which the main body moves, when the at least one open movement direction is not included among the plurality of movement directions from the main body, control the driving wheel so that the main body travels an area corresponding to the node group, 
Claim 1 of reference application does not recite:

 a suction unit configured to suck foreign matter around the main body; and activate the suction unit when the main body travels in the area corresponding to the node group, initialize the node group when the main body completes travel of the area corresponding to the node group, when one or more nodes to be updated are included among the at least one node, based on the node data, control the driving wheel so that the moving robot moves to one of the nodes to be updated, and complete generation of a map representing the at least one node, based on the node data, when the one or more nodes to be updated are not included among the at least one node.

However Heagermarck (US 20160302638)  teaches: 
a suction unit configured to suck foreign matter around the main body ([0073], disclosing a cleaning member of the robotic cleaning device 1A, 1B, said cleaning member further comprising a suction fan or the like connected to the opening 10); and 

activate the suction unit when the main body travels in the area corresponding to the node group ([0043], disclosing case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. Abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. [0043], disclosing in case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. As cleaning pattern is adapted according to presence of obstacles, it necessarily travels to area of the obstacles to and performs cleaning i.e. activate suction unit. [0100] and fig. 8, disclosing obstacles 34 and cleaning patterns 27F, 27F’ and 27F``. As the cleaning patterns do not pass through obstacles 28, thus cleaning robot moves to navigable node group and performs cleaning), 

initialize the node group when the main body completes travel of the area corresponding to the node group ([0097-0100] and fig. 7-8, disclosing different work areas that require different cleaning patterns. [0014], disclosing processing unit being arranged to control the driving motor to move across the area to be cleaned, the positioning system may be configured to record positional data for example via the obstacle detecting device, whereby the processing unit is configured to generate a cleaning pattern from said positional data. Therefore when robot cleaner is at a particular node group, it utilizes positional data of that node group in order to adapt to appropriate cleaning pattern as well as record information about obstacles. Node group i.e. memory addresses pertaining to information stored about that very region is initialized to be accessed as well as to be updated with new information), 
when one or more nodes to be updated are included among the at least one node, based on the node data, control the driving wheel so that the moving robot moves to one of the nodes to be updated, and complete generation of a map representing the at least one node, based on the node data, when the one or more nodes to be updated are not included among the at least one node ([0088], disclosing robotic cleaning device 1A, 1B is configured to firstly learn the layout and it may be configured to create a map of the area 28A that it is supposed to clean out of the positional data. This may be done by following a periphery of the area 28A and then generate positional data for example in the form of a map. Therefore each time a new obstacle is encountered, map will be updated and vice versa. Furthermore as robot follows periphery of area to generate map, it updates the map as it travels).

As reference application teaches of a robot that travels in an area to generate node data, it would have been obvious to one having ordinary skill in the art to modify the robot to a suction unit configured to suck foreign matter around the main body; and activate the suction unit when the main body travels in the area corresponding to the node group, initialize the node group when the main body completes travel of the area corresponding to the node group, when one or more nodes to be updated are included among the at least one node, based on the node data, control the driving wheel so that the moving robot moves to one of the nodes to be updated, and complete generation of a map representing the at least one node, based on the node data, when the one or more nodes to be updated are not included among the at least one node through teaching of Heagermarck for removing debris from an area to be cleaned (see Heagermarck abstract).
Claim 2:
wherein the controller is configured to: determine a first subset of the plurality of movement directions in which the moving robot is able to travel, determine a second subset of the plurality of movement directions in which the moving robot has not previously traveled, and determine ones of the plurality of movement directions included in the first subset and the second subset as the at least one open movement direction.
Claim 2:
wherein the controller is configured to: determine a first subset of the plurality of directions in which the moving robot is able to travel, determine a second subset of the plurality of directions in which the moving robot has not previously traveled, and determine ones of the plurality of movement directions that are included in the first subset and the second subset as the at least one open movement direction.
Claim 3:
wherein the node data includes node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node.
Claim 3:
wherein the node data include node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node.
Claim 4:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 4:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 5:
wherein the controller is configured to: determine whether one of the movement directions is the travel direction of the moving robot and corresponds to one of the at least one open movement direction, and generate the new node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction.
Claim 5:
wherein the controller is configured to: determine whether one of the movement directions is the travel direction of the moving robot and corresponds to one of the at least one open movement direction, and generate the new node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction.
Claim 6:
wherein the controller is configured to: determine whether only the one movement direction that is the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction, control the traveling unit so that the moving robot moves in the travel direction without generating a new node, when only the one of the movement directions that is the travel direction corresponds to the at least one open movement direction, and generate the new node, when two or more of the movement directions including the one movement direction that is the travel direction correspond to the at least one open movement direction.
Claim 6:
wherein the controller is configured to: determine whether only the one movement direction that is the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction, control the driving wheel so that the moving robot moves in the travel direction without generating a new node, when only the one of the movement directions that is the travel direction corresponds to the at least one open movement direction, and generate the new node, when two or more of the movement directions including the one movement direction that is the travel direction correspond to the at least one open movement direction.
Claim 7:
wherein the controller is configured to update the data values for the plurality of movement directions of each of the at least one node included in the node data when generating the new node.
Claim 7:
wherein the controller is configured to update the data values for the plurality of movement directions of each of the at least one node included in the node data when generating the new node.
Claim 8:
wherein the controller is configured to determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated.
Claim 8:
wherein the controller is configured to determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated.
Claim 9:
wherein the controller is configured to determine a node positioned in a shortest distance from a current position of the moving robot among nodes be updated, based on the node data, and controls the driving wheel so that the moving robot moves to the node positioned in the shortest distance from the current position of the moving robot among the nodes to be updated.
Claim 9:
wherein the controller is configured to: determine a node positioned in a shortest distance from a current position of the moving robot, among nodes that need to be updated, based on the node data, and control the driving wheel so that the moving robot moves to the node positioned in the shortest distance from the current position of the moving robot among the nodes to be updated.
Claim 10:
further comprising least one camera configured to acquire an image outside of the main body, wherein the controller is configured to extract a feature from the image, map the extracted feature to the map, and determine a position of the moving robot based on the feature mapped to the map.
Claim 10:
further comprising least one camera configured to acquire an image outside of the main body, wherein the controller is configured to: extract feature from the image acquired through the camera, map the extracted feature to the map, and determine a position of the moving robot based on the feature mapped to the map.
Claim 11:
A method of controlling a moving robot, the method comprising: determining whether at least one open movement direction is included among of a plurality of movement directions with respect to a current location of the moving robot; 

generating, when the at least one open movement direction is included among of the plurality of movement directions, a new node in the node data and control the moving robot to move in a traveling direction associated with one of the at least one open movement direction; 

determining whether one of the at least one node is to be updated when none of the plurality of movement directions is open with respect to a current location of the moving robot and control, when one of the nodes is to be updated, the moving robot to travel to the one of the nodes to be updated; and generating a map based on the node data when no open movement direction is included among of the plurality of movement directions and none of the at least one node is be updated.








Claim 11:
A method of controlling a moving robot, the method comprising: determining whether at least one open movement direction is included among of a plurality of movement directions with respect to a current location of the moving robot; 

generating a new node in node data for at least one node corresponding to at least one respective location and adding the generated node to a node group when at least one open movement direction is included among the plurality of movement directions; 

traveling in one of the open movement directions as a movement direction in which a main body of the moving robot moves or traveling an area corresponding to the node group when the open movement direction is included in the plurality of directions; determining whether at least one node to be updated is included among the at least one node, based on the node data; moving to one of the nodes to be updated, when the at least on node to be updated exists is included among the at least one node; and generating a map including the at least one node, based on the node data, when the at least one node to be updated in not is included among the at least one node.

Claim 11 of reference application does not recite:
performing cleaning while traveling in the area corresponding to the node group; initializing the node group when traveling in the area corresponding to the node group is completed; 

Heagermarck (US 20160302638) teaches: 
performing cleaning while traveling in the area corresponding to the node group ([0043], disclosing case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. Abstract, disclosing obstacle detecting device is configured to record positional data, and the processing unit is configured to generate a cleaning pattern from the positional data. [0043], disclosing in case the area to be cleaned is a complex area with a lot of edges and corners or with obstacles such as tables or sofas, the robotic cleaning device may be configured to adapt the cleaning pattern accordingly. As cleaning pattern is adapted according to presence of obstacles, it necessarily travels to area of the obstacles to and performs cleaning i.e. activate suction unit. [0100] and fig. 8, disclosing obstacles 34 and cleaning patterns 27F, 27F’ and 27F``. As the cleaning patterns do not pass through obstacles 28, thus cleaning robot moves to navigable node group and performs cleaning); 

initializing the node group when traveling in the area corresponding to the node group is completed ([0097-0100] and fig. 7-8, disclosing different work areas that require different cleaning patterns. [0014], disclosing processing unit being arranged to control the driving motor to move across the area to be cleaned, the positioning system may be configured to record positional data for example via the obstacle detecting device, whereby the processing unit is configured to generate a cleaning pattern from said positional data. Therefore when robot cleaner is at a particular node group, it utilizes positional data of that node group in order to adapt to appropriate cleaning pattern as well as record information about obstacles. Node group i.e. memory addresses pertaining to information stored about that very region is initialized to be accessed as well as to be updated with new information); 

It would have been obvious to one having ordinary skill in the art to modify the robot to performing cleaning while traveling in the area corresponding to the node group; initializing the node group when traveling in the area corresponding to the node group is completed through teaching of Heagermarck to for removing debris from an area to be cleaned (see Heagermarck abstract).
Claim 12:
wherein determining whether at least one open movement direction included among of a plurality of movement directions includes: determining whether the moving robot is able to travel, with respect to each of the plurality of movement directions; and determining whether the moving robot has previously traveled along of the plurality of movement directions from the current location; and determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction.
Claim 12:
wherein determining whether at least one open movement direction included among of a plurality of movement directions includes: determining whether the moving robot is able to travel, with respect to each of the plurality of movement directions; and determining whether the moving robot has previously traveled along of the plurality of movement directions from the current location; and determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction.
Claim 13:
wherein the node data includes coordinates the at least one node and a data value for each of the plurality of movement directions with respect to each of the at least one node.
Claim 13:
wherein the node data includes coordinates of the at least one node and a data value for each of the plurality of movement directions with respect to each of the at least one node.
Claim 14:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 14:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 15:
wherein generating a new node includes: determining whether the movement direction determined as the travel direction corresponds to one of the at least one open movement direction; and generating the new node when the movement direction determined as the travel direction does not correspond to one of the at least one open movement direction.
Claim 15:
wherein generating a new node includes: determining whether the movement direction determined as the travel direction corresponds to one of the at least one open movement direction; and generating the new node when the movement direction determined as the travel direction does not correspond to one of the at least one open movement direction.
Claim 16:
wherein generating the new node further includes: determining whether only the movement direction determined as the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction; moving in the travel direction without generating the new node when only the movement direction determined as the travel direction corresponds to the at least one open movement direction; and generating the new node when two or more of the movement directions, including the movement direction determined as the travel direction, correspond to the at least one open movement direction.
Claim 16:
wherein generating the new node further includes: determining whether only the movement direction determined as the travel direction, among the plurality of movement directions, corresponds to one of the at least one open movement direction; moving in the travel direction without generating the new node when only the movement direction determined as the travel direction corresponds to the at least one open movement direction; and generating the new node when two or more of the movement directions, including the movement direction determined as the travel direction, correspond to the at least one open movement direction.
Claim 17:
wherein generating the new node further includes updating the data value for each of the plurality of movement directions of each of the at least one node included in the node data.
Claim 17:
wherein generating the new node further includes updating the data value for each of the plurality of movement directions of each of the at least one node included in the node data.
Claim 18:
wherein determining one of the at least one node to be updated includes determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated.
Claim 18:
wherein determining one of the at least one node to be updated includes determining, with respect to at least one of the data value for each of the plurality of movement directions, a node set to the first data value indicating the open movement direction as a node be updated.
Claim 19:
wherein moving to one of the nodes to be updated includes: determining a node positioned a shortest distance from the current position of the moving robot, among nodes to be updated, based on the node data; and controlling the moving robot to move to the node positioned the shortest distance from the current position of the moving robot.
Claim 19:
wherein moving to one of the nodes to be updated includes: determining a node positioned a shortest distance from the current position of the moving robot, among nodes to be updated, based on the node data; and controlling the moving robot to move to the node positioned the shortest distance from the current position of the moving robot.
Claim 20:
further comprising: extracting a feature from an image of a region at an exterior of the moving robot; mapping the extracted feature to the map; and determining a position of the moving robot based on the feature mapped to the map.
Claim 20:
further comprising: extracting a feature from an image of a region at an exterior of the moving robot; mapping the extracted feature to the map; and determining a position of the moving robot based on the feature mapped to the map.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Letsky (US 20100324731) teaches of a robotic device that’s maps work area: See abstract.
Jacobs (US 20030030398) teaches of robotic system that maps work area: See figures 11 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664